Citation Nr: 9908499	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.  

2.  Entitlement to an increased evaluation of a sacroiliac 
injury and weakness, right, currently, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a VA Form 9, Board, received in October 1998, the veteran 
checked the block on the form that indicated that he desired 
to appear personally at a local VA office before the Board.  
In correspondence received from the veteran in December 1998, 
he confirmed that he wanted a hearing before a member of the 
Board.  The veteran has not yet been afforded such a hearing.

As a result of the foregoing, and in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 3 -


